                                                                   Case 2:19-cv-02206-GMN-BNW Document 16 Filed 04/13/20 Page 1 of 2




                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            6    Email: jamie.combs@akerman.com
                                                            7    Attorneys for Citibank
                                                                                                 UNITED STATES DISTRICT COURT
                                                            8
                                                                                                        DISTRICT OF NEVADA
                                                            9

                                                            10    DANIEL ZEEVI,                                           Case No. 2:19-cv-02206-GMN-BNW
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                    Plaintiff,
                                                                                                                          STIPULATION AND ORDER FOR
                      LAS VEGAS, NEVADA 89134




                                                            12    v.                                                      EXTENSION OF TIME TO RESPOND TO
AKERMAN LLP




                                                                                                                          COMPLAINT
                                                            13    CITIBANK,
                                                                                                                          (SIXTH REQUEST)
                                                            14                                    Defendant.
                                                            15            Plaintiff Daniel Zeevi, and Defendant Citibank (Citi), hereby stipulate and agree that Citi shall
                                                            16   have an additional three (3) weeks, up to and including May 5, 2020, to file its response to plaintiff's
                                                            17   complaint, which is currently due on April 14, 2020 per ECF No. 15.
                                                            18   . . .
                                                            19   . . .
                                                            20   . . .
                                                            21   . . .
                                                            22   . . .
                                                            23   . . .
                                                            24   . . .
                                                            25   . . .
                                                            26   . . .
                                                            27   . . .
                                                            28

                                                                 52402235;1
                                                                   Case 2:19-cv-02206-GMN-BNW Document 16 Filed 04/13/20 Page 2 of 2




                                                            1             This is the parties' sixth request for an extension of this deadline and is not intended to cause

                                                            2    any delay or prejudice to any party. The parties have been in the process of discussing the mechanics

                                                            3    of alternative dispute resolution, or alternatively, settlement without the need for alternative dispute

                                                            4    resolution. Those discussions have continued, but Citibank has experienced certain delays in its

                                                            5    response times and its ability to complete the discussion following internal transitions to remote

                                                            6    handling. The results of the parties' discussions may drive the type of response to the complaint, or

                                                            7    absolve the need for a response altogether. As a result, Citibank has requested, and plaintiff Zeevi has

                                                            8    agreed to provide, an additional extension of three weeks to respond to the complaint.
                                                            9             DATED this _17th_ day of March, 2020.

                                                            10
                                                                  AKERMAN LLP                                             KNEPPER & CLARK, LLC
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12    /s/ Jamie K. Combs                                      /s/ Miles N. Clark
                                                                  DARREN T. BRENNER, ESQ.
AKERMAN LLP




                                                                                                                          MATTHEW I. KNEPPER, ESQ.
                                                            13    Nevada Bar No. 8386                                     Nevada Bar No. 12796
                                                                  JAMIE K. COMBS, ESQ.                                    MILES N. CLARK, ESQ.
                                                            14    Nevada Bar No. 13088                                    Nevada Bar No. 13848
                                                                  1635 Village Center Circle, Suite 200                   5510 S. Fort Apache Road, Suite 30
                                                            15    Las Vegas, NV 89134                                     Las Vegas, NV 89148
                                                            16
                                                                  Attorneys for Citibank                                  Attorneys for Daniel Zeevi
                                                            17

                                                            18

                                                            19                                IT IS SO ORDERED
                                                                                                                IT IS SO ORDERED.
                                                            20
                                                                                              DATED: April 14, 2020
                                                            21
                                                                                                                UNITED STATES DISTRICT COURT JUDGE
                                                            22                                                  Case No. 2:19-cv-02206-GMN-BNW

                                                            23                                            DATED: __________________________
                                                                                              __________________________________________________
                                                            24                                BRENDA WEKSLER
                                                            25
                                                                                              UNITED STATES MAGISTRATE JUDGE

                                                            26

                                                            27

                                                            28
                                                                                                                    2
                                                                 52402235;1
